COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


Cause Number:              01-13-01061-CV
Trial Court Cause
Number:                    2008-51454
Style:                     Miriam Blank
                           v Jack Nuszen
Date motion filed*:        April 17, 2015
Type of motion:            Emergency Motion for Stay Pending Appeal and Plea to Jurisdiction
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES         NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually         Acting for the Court

Panel consists of

Date: April 27, 2015